Title: To George Washington from David Stuart, 25 February 1796
From: Stuart, David
To: Washington, George


          
            Dear Sir,
            Hope-Park [Va.] Feby 25th 1796
          
          I recieved your favor of the 7th in due course of the Post—I have attentively considered your plan for farming your lands out—You will I expect find it difficult to meet with such large associations—It will certainly be a very fortunate event for the country if you should: for from the immense trouble and small profits from lands and negroes, the disposition is gaining ground fast in this State among the Proprietors of such property, to get released from their slaves at least—If your plan should succeed, it will give rise to many similar attempts—The increasing population, and consequent increased value of lands, seems to furnish a hope that we may at no very distant period, derive a comfortable support from the rent of our lands alone. I shall omit no opportunity of mentioning your plan to those you speak of—As to your intentions respecting your negroes, it is a delicate and perplexing subject. It has allways appeared to me, that their wellfare and the safety of the country required that the plan should be gradual—In this point of view, it has occurred to me to be a good preparatory step, to select some one of the most intelligent and responsible negroes, and rent to him a farm with so many hands furnished with every necessary implement; stipulating so much for each hand to recieve as an encouragement for them to work, and do their duty without violence; and so much to the proprietor for the use of the land, and the furnishing of the implements; with this further inducement to industry and good behaviour, that if they conducted themselves well they should be at perfect liberty at the expiration of two or three years either to remain on the farm, or seek employment elsewhere; in short, that they should enjoy perfect liberty. A large proprietor, might inform his other negroes that he meant to rent another farm on the same plan every year, till they were all free, or his lands all occupied, in which latter case, the ballance of the negroes would be set free on condition of paying a moderate sum to their Masters for two or three years. It appears to me, to be a necessary step to give them this information, to prevent uneasiness among the rest, who have been equally deserving, and to interest them all in encouraging those with whom the first experiment was made to industry, and good behaviour—It might be

made a further rule, that if any one of those with whom the first experiment was made, should behave refractorily, and be disobedient to his principal, he should forfeit his claim to freedom for that term, and some one else substituted in his stead—By some such plan as this, I think the minds of the negroes would be better prepared for directing and governing themselves at the end of the term fixed on—They would besides, if frugal of their earnings, have something to subsist on, and of course not be so likely to fall into bad habits, and become dangerous to society—To give this experiment a fair chance the Legislature should pass an act enabling those destined for freedom, to bear witness against the whites in all instances at least of trespasses, and robbery committed on such a farm: otherwise, the benevolence of the Proprietor would be frustrated, without any default or want of exertion on the part of the negroes—This indeed, is a measure allready necessary from the numbers at present free—And there have been instances in this County, where some free negroes have had their houses broke open, and robbed of all they had, without being able to get any redress, tho’ they knew the robbers: because, their testimony against a white man was inadmissible—This plan would render the associations you are seeking after unnecessary—if attended with success, I believe it would effect the abolition of slavery on terms more satisfactory to the Masters, and beneficial to the slaves too, from it’s gradual operation, than any which has been tried—A fiew successfull examples would bring it into such general use, that the Legislature might ultimately recommend it, or take steps for introducing it.
          The practicability of the plan, seems at least to be evinced, by the actual condition of the lower classes of people in Europe, during the existence of the feudal system. They were not only as much debased, but their masters even possessed the right in many instances of taking away their lives—and another perhaps still more humiliating, of having the first night with the daughters of all his vassalls when married—The introduction of commerce, was the happy cause wc⟨h⟩ dispelled this execrable system—If debasement of mind therefore, is any argument against the plan, I think it may be proved that the whites were in a more debased state under the feudal system. And yet these people at present form the substantial yeomanry of those Countries where they were once so vilifyed—That the same will happen to

our negroes I have no doubt—And the only thing to be regretted is, that they are not of the same colour with ourselves—But time which applies a remedy to all things, will no doubt soon find one for this.
          From the many connexions formed by the Dower negroes in the neighbourhood, and with your own, I really view that part of the plan as more painful and perhaps difficult than the other, altho’ unavoidable, and what happens every day—I really know not well how the estate will be carried on in any tolerable manner when the girls shares are all taken away—I expect to hire most of Mr Peter’s for the present year, on very low terms—And from what I can learn, it is probable, I may allways have Betsey’s for very little: As I am told, Mr Law say’s she may do as she pleases with her fortune—In this case, I suppose she will exact but a moderate hire from her brother—I have for four years past, been looking forward to such an event and preparing for it in the best manner by converting the estates into farms which require fewer hands than the cultivation of tobacco—But I expect the Eastern shore estate must be rented out the next year; tho’ for it’s extent it has been the most profitable—From the constant accidents which seem to befall the wheat crops, and the heavy charge of supporting many negroes I have really found it hitherto difficult to pay up the annuity even in the manner it has been done—How far it will be prudent to encounter an additional, and even reasonable sum for the hire of those you speak of, I cannot determine at present—For, tho’ it may be at a low rate, and such as an industrious person under his own management might find advantageous, much allowance must be made for an estate at a distance—The division made, was as you apprehended from the whole aggregate number of negroes—I had however taken advise on it—The case is very different from the dower negroes still in your possession—they must revert to Washington Custis—But by the terms of your contract with Mr Custis, those included in that instrument, are surrendered up to him and his heirs for ever—But each of the girls will be liable for a part of the annuity; and I shall either reserve in my possession as many negroes as will defray their proportion, or take their Husband’s bonds for paying it to me—If indeed the contract had been as you apprehended, I do not see how the negroes could now be ascertained, as their names are not inserted

in the contract, but merely stated at thirty two more or less—As soon as the crops of the last year are disposed of, the proportion of each of the annuity will be fixed; there being persons appointed by Court for the purpose—But it will fall principally on the land, as you will observe it must, from the small proportion they have of the negroes that were formerly, of Dower.
          Betsey as I suppose she informed you, made entirely her own bargain in a Husband—She was desired by her mother and myself, when informed of it, to weight well the disparity in their years—From my acquaintance with Mr Law he appears to be very amiable, and he is certainly a man of very superior understanding—He has shewed me the most honourable testimonials of his conduct when in the service of the East India Company. As to his fortune, he stated it at 60,000 Stirling certainly; and most probably 80,000; but the latter depended on some circumstances which he did not mention—It was his own proposition to settle 10,00£ (stirling I think) on Betsey—An instrument to this purport is drawing up by Mr Cranch—I do not think he is in any respect an agent—He has recieved lately many letters from his friends in India, empowering him to buy largely for them in this Country. He says, they seem to be alarmed at the situation of England, and are looking fast towards transferring their wealth here—I expect, he will prove the most valuable acquisition the City has yet made, not only from what he will do himself, but from the very high point of respectability in which both his character and abilities appear to be held in the E. Indies. I am Dr Sir, with the greatest respect Your Affete Serv:
          
            Dd Stuart
          
        